                    Case 2:21-cv-01268-JCM-VCF Document 5 Filed 08/16/21 Page 1 of 2




 1   Trevor R. Waite, Nevada Bar No. 13779
     FABIAN VANCOTT
 2   411 E. Bonneville Ave., Suite 400
     Las Vegas, NV 89101
 3
     Phone: (702) 233-4444
 4   Fax: (877) 898-1168
     twaite@fabianvancott.com
 5   Attorneys for Defendant,
     Collecto Inc. dba EOS CCA
 6
                                       UNITED STATES DISTRICT COURT
 7
                                                DISTRICT OF NEVADA
 8

 9   YESSICA C. SALAZAR,                                       Case No. 2:21-cv-01268 -JCM-VCF
10                                Plaintiffs,                  STIPULATION TO EXTEND TIME TO
11                                                             RESPOND TO INITIAL COMPLAINT
                    vs.
12
     COLLECTO, INC., d/b/a EOS CCA,                            Complaint served: July 20, 2021
13                                                             Current response date: August 10, 2021
                                  Defendant.                   New response date: August 31, 2021
14

15

16                  IT IS HEREBY STIPULATED BY AND BETWEEN Plaintiff YESSICA C. SALAZAR,

17   (“Plaintiff”) and Defendant Collecto Inc. dba EOS CCA (“Defendant”) (Plaintiff and Defendant
     are hereinafter collectively referred to as the “Parties”), by and through their counsel of record as
18
     follows:
19
                    WHEREAS, Plaintiff filed the Complaint on July 2, 2021 in the United States District
20   Court District of Nevada;
21                  WHEREAS, the Complaint was served on Defendant on July 20, 2021, thereby making the
22   original responsive pleading due date August 10, 2021;

23                  WHEREAS, Defendant recently retained counsel and defense counsel needs additional
     time to prepare the response to the Complaint;
24
                    WHEREAS, this is the first request for an extension of time;
25
                    WHEREAS, the extension of time does not extend the time to respond by more than 28
26
     days, and
27                  WHEREAS, no party claims prejudice as a result of the extension of time.
28
     {00156358;1}
                    Case 2:21-cv-01268-JCM-VCF Document 5 Filed 08/16/21 Page 2 of 2




 1                  WHEREFORE, the Parties stipulate and agree that Defendant shall have an extension of
 2   time up to and including August 31, 2021, within which to respond to Plaintiff’s Complaint. This
     stipulation may be filed without approval of the Court in accordance with Local Rule IA 6-1.
 3

 4

 5
     Dated: August 13, 2021                            KIND LAW
 6

 7                                                     s/ Michael Kind
                                                       Michael Kind, Esq.
 8                                                     Attorneys for Plaintiff,
 9                                                     YESSICA C. SALAZAR

10
                                                       ALVERSON, TAYLOR, & SANDERS
11

12
     Dated: August 13, 2021                            s/ Trevor R. Waite
13                                                     Trevor R. Waite
                                                       Attorneys for Defendant
14                                                     Collecto Inc. dba EOS CCA
15

16
     IT IS SO ORDERED:
17

18   DATED: August 16, 2021
19

20                                              ____________________________________
                                                UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28   {00156358;1}                                      -2-
